Case: 21-40135       Document: 00516062690            Page: 1      Date Filed: 10/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                             October 20, 2021
                                     No. 21-40135
                                   Summary Calendar                            Lyle W. Cayce
                                                                                    Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Clovis Prince,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                                No. 4:09-CR-161-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Clovis Prince, federal prisoner #09329-064, appeals the dismissal, for
   want of jurisdiction, of his motion for compassionate release under the First
   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), and 18 U.S.C.
   § 3582(c)(1)(A)(i). This court reviews de novo whether the district court had


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-40135      Document: 00516062690           Page: 2     Date Filed: 10/20/2021




                                     No. 21-40135


   jurisdiction to modify Prince’s sentence.        See United States v. Bridges,
   116 F.3d 1110, 1112 (5th Cir. 1997).
          In United States v. Shkambi, 993 F.3d 388, 389−90 (5th Cir. 2021), we
   invalidated the district court’s legal reasoning for dismissing Prince’s motion
   for lack of jurisdiction. Although Shkambi invalidated the district court’s jur-
   isdictional ruling, the court also addressed the merits of Prince’s motion
   insofar as it determined that he had failed to demonstrate that the 18 U.S.C.
   § 3553(a) factors supported compassionate release. Thus, if the district
   court’s merits ruling is correct, this court can affirm on that ground. See
   United States v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014).
          Prince challenges the district court’s consideration of the § 3553(a)
   factors, especially with respect to his criminal history. The court considered
   Prince’s “long criminal history” and specifically mentioned his prior convic-
   tions for assault and battery, robbery, embezzlement, grand larceny, and mail
   fraud. Prince claims that he did not commit the assault and battery and that
   his robbery conviction was dismissed. As the district court explained, how-
   ever, “[e]ven if [Prince] is correct that these convictions are errors, the result
   is still the same. Based upon a totality of the circumstances, [Prince] is a
   danger to society.” Because the district court made clear that the disputed
   prior convictions were not dispositive, Prince has failed to show an abuse of
   discretion in the court’s consideration of his criminal history. See United
   States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          Prince disputes the district court’s statement regarding the extent of
   his involvement with the criminal justice system and reasons that his criminal
   history is limited to two prior convictions from 1983−85. A review of the
   presentence report, though, supports the district court’s assessment. Prince
   also contends that the district court gave too much weight to his criminal
   conduct and failed adequately to consider his involvement in various phil-
   anthropic activities and community service. Prince’s argument amounts to a



                                           2
Case: 21-40135      Document: 00516062690           Page: 3   Date Filed: 10/20/2021




                                     No. 21-40135


   mere disagreement with the court’s balancing of the § 3553(a) factors, which
   “is not a sufficient ground for reversal.” Id. at 694.
          The district court considered the kinds of sentences available and the
   applicable sentencing range under the Sentencing Guidelines.                See
   § 3553(a)(3)−(4). The court noted that Prince had served only 10 years of his
   30-year sentence and that there was no other type of sentence available out-
   side of a sentence reduction, which the court found inappropriate given
   Prince’s offense conduct.
          With respect to § 3553(a)(4), the district court accurately noted that
   with a total offense level of 44 and a criminal history category of III, the
   guideline sentence was life imprisonment; the applicable statutory maximum
   was 30 years. 18 U.S.C. § 1344. Because Prince had already benefited from
   the statutory maximum, the court concluded that this factor weighed against
   a sentence modification. Prince has failed to show an abuse of discretion in
   the court’s consideration of this factor. See Chambliss, 948 F.3d at 693.
          Prince challenges the district court’s consideration of the sentencing-
   disparity factor in § 3553(a)(6). According to Prince, his 30-year sentence
   “is the most severe sentence ever, and the harshest sentence imposed for
   bank fraud in the Eastern District of Texas.” He collects several district and
   appellate court cases in which the defendants received lower sentences for
   bank fraud. The sentencing-disparity factor, though, requires district courts
   to consider “the need to avoid unwarranted sentence disparities among
   defendants with similar records who have been found guilty of similar con-
   duct.” § 3553(a)(6) (emphasis added). A review of the cases cited by Prince
   reveals that the defendants are dissimilar from him, especially with respect
   to their criminal records.
          We thus MODIFY the district court’s judgment, which was dis-
   missed for lack of jurisdiction, to deny Prince’s motion, and the judgment, as
   modified, is AFFIRMED.


                                          3